ELECTRONIC RECORD




COA #      11-14-00258-CR                        OFFENSE:        1


           Marcus Dwight Booth v.
STYLE:     The State of Texas                    COUNTY:         Midland

COA DISPOSITION:       DISMISSED                 TRIAL COURT:    385th District Court


DATE: 10/16/14                     Publish: NO   TC CASE #:      CR42435


COA DISPOSITION:       DISMISSED                 TRIAL COURT: 385th District Court


DATE: 10/16/14                     Publish: NO   TCCASE#:        CR42435




                        IN THE COURT OF CRIMINAL APPEALS



         Marcus Dwight Booth v.
STYLE:   The State of Texas                           CCA#:          PD-1459-14

          no se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:.                                                SIGNED:                           PC:

JUDGE            rM LiAA^i':^~                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD